- Telesp - 6K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number: 001-14475 TELESP HOLDING COMPANY (Translation of registrants name into English) Rua Martiniano de Carvalho, 851  21 o andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A TELESP HOLDING COMPANY TABLE OF CONTENTS Item 1. Press Release entitled  Vivo Participações S.A. and Telecomunicações de São Paulo S.A.  Telesp Notice of Material Fact  dated on December 27, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TELESP HOLDING COMPANY Date: December 27, 2010 By: /s/ Norair Ferreira do Carmo Name: Norair Ferreira do Carmo Title: Investor Relations Director
